DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-14, 16-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hall et al. (US 20070023190).

Note: The examiner is using the embodiment shown in fig 9. Note that the tubulars 100, and 101 remains the same in all embodiment shown in Hall’s disclosure. 

Regarding claims 1, Hall discloses a guiding sleeve (200) for aligning downhole tubulars (fig 9) comprising: a body (body of 200 shown in fig 9) having a first end portion (annotated fig 9), a second end portion (annotated fig 9) and an intermediate portion (annotated fig 9) extending there between (annotated fig 9), the first end portion being receptive of a terminal end (lower end of 100, fig 9 ) of a first tubular (100) and the 

Regarding claim 2, Hall further discloses that the guiding feature comprises a projection (900) that extends radially outwardly of the second end portion (fig 9).

Regarding claim 3, Hall further discloses that the projection extends annularly about the second end portion (annotated fig 9).

    PNG
    media_image1.png
    923
    720
    media_image1.png
    Greyscale


	Regarding claim 5, Hall discloses a system of tubulars comprising: a first tubular (100) including a first terminal end (lower end of 100, fig 9); a second tubular (101) including a second terminal end (upper end of 101) (fig 9); and a guiding sleeve (200) connected to the first tubular (fig 9), the guiding sleeve including a body (body of 200) 

	Regarding claim 6, Hall further discloses that the second terminal end of the second tubular comprises a box end having an angled back bore (fig 9), the box end being receptive of the second end portion of the guiding sleeve(annotated fig 9).

	Regarding claim 7, Hall further discloses that the box end includes an edge (218) (fig 9), the angled back bore extending from the edge axially along the second tubular radially inward (fig 9).

	Regarding claim 8, Hall further discloses that the second tubular includes a chamfer region (annotated fig 9) at the edge axially outwardly of the angled back bore (annotated fig 9).

Regarding claim 9, Hall further discloses that the guiding feature comprises a projection (900) that extends radially outward of the second end portion.


    PNG
    media_image2.png
    703
    725
    media_image2.png
    Greyscale


Regarding claim 10, Hall further discloses that the projection extends annularly about the second end portion (fig 9).

Regarding claim 12, Hall further discloses that the first tubular comprises a first interior (portion of 100 containing 503, fig 9) including a first connector portion (portion of 100 containing 503, fig 9) and the second tubular comprises a second interior (501) including a second connector portion (501) (fig 9), the guiding sleeve promoting alignment of the first connector portion and the second connector portion ([0043], fig 9).


	Regarding claim 14, Hall further discloses that the first terminal end of the first tubular comprises a pin end (lower end of 100, fig 9) including a plurality of threads (fig 9), the guiding sleeve being arranged axially outward of the plurality of threads (fig 9).


	Regarding claim 16, Hall further discloses that the guiding sleeve is formed from a material having a hardness that is less than the hardness of the material of the second tubular ([0006] discloses that the guide can be made of plastic and  cross-hatching of 101 in fig 9 indicates that 101 is a metal).

	Regarding claim 17, Hall further discloses that the guiding sleeve establishes at least two points of contact with the inner surface of the second tubular (fig 9 shows rod 900 establishing multiple point of contact with the inner surface of the second tubular).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20070023190) alone.


Regarding claims 4 and 11, Hall is silent regarding the fact that the projection includes a generally rounded cross-section.
However, the Examiner is taking official notice that the use of a rounded cross-section for the projection would be obvious in order to help reduce stress concentrations.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Hall before him or her, to modify the projection disclosed by Hall to include a rounded cross-section in order to help reduce stress concentration. 

Regarding claim 15, Hall further discloses that the guiding sleeve is secured to the first terminal end through a thread connected (fig 9) instead of one or more mechanical fasteners. However, the Examiner is taking Official Notice that a thread and mechanical fastener can be used interchangeably to secure one mechanical component to another. 
. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   of U.S. Patent Application 16719503. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, instant claim 1 is generic to all that is recited in claim 1 of U.S Patent Application 16719503. In other words, Claim 1 of ‘503’ fully encompasses instant claim 1 and therefore anticipates this claim. Furthermore, instant claim 4 is generic to all that is recited in claim 4 of U.S Patent Application 16719503. In other words, Claim 4 of ‘503’ fully encompasses instant claim 4 and therefore anticipates this claim.


Conclusion

                The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flint et al. (US 20080251247) discloses component platforms and methods for linking a component to a transmission line. The platforms include a unit configured to accept and hold a component. The units configured to couple onto a transmission line at a non-end point along the line. The transmission line configured to link to a downhole network. The component is configured to affect a signal on the transmission line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANY E AKAKPO/Examiner, Art Unit 3672     

02/10/2021